Citation Nr: 1829477	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for borderline diabetes.

3.  Entitlement to service connection for hypertension, also claimed as secondary to PTSD.

4.  Entitlement to service connection for sleep apnea, also claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Maurice L. Abarr, Attorney-At-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from September 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pasay City, Philippines.

The Board acknowledges that the RO adjudicated the Veteran's service connection claim as a claim for entitlement to service connection for PTSD.  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

The Board notes that in a correspondence received March 2018 by the Veteran's attorney there was an apparent request to withdraw as the attorney of record; however, while some of the documents pertain to the Veteran, the document requesting the withdrawal was for another client.  As a result, the Board considers Maurice L. Abarr the attorney of record for the Veteran.

The issues of entitlement to service connection for hypertension, also claimed as secondary to PTSD and entitlement to service connection for sleep apnea, also claimed as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in at least a state of equipoise as to whether the Veteran suffers from an acquired psychiatric disability that is related to stressors suffered in Vietnam.

2.  The Veteran does not current have a diagnosis of diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD and a major depressive disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b).

A.  Acquired psychiatric disorder to include PTSD

The Veteran maintains that he has a current psychiatric disability that is attributable to stressors incurred during his active duty service. 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2017), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology, and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, VA regulation sets forth exceptions in which a claimant's lay testimony, alone, may establish the occurrence of the stressor.  
See 38 C.F.R. § 3.304(f).  These include when PTSD is diagnosed during service or based on stressors related to combat service, stressors related to being a prisoner of war, and, under certain circumstances, stressors related to "fear of hostile military or terrorist activity."  Id.

Here, all three elements to establish service connection have been satisfied.  
See 38 C.F.R. §§ 3.303 (a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, a review of the Veteran's treatment records reflects that he has been diagnosed with and treated for PTSD.  See August 2015 Medical Opinion (reflecting the Veteran's current mental health condition as including PTSD in addition to a history of other disorders to include panic attacks and episodes of depression).  Accordingly, the medical evidence establishes that the Veteran has a current acquired psychiatric disability.  See Holton, 557 F.3d at 1366.

Second, as concerning an in-service incurrence, the Board notes that the Veteran's service treatment records are silent for complaints of or treatment for psychiatric symptomatology.  Nevertheless, in statements and testimony adduced throughout the pendency of the claim, the Veteran has asserted that he experienced psychologically stressful events during his active duty service operating in Vietnam.  See, e.g., August 2013 Correspondence (VA Form 21-4138) (noting that the perimeter of the base he was assigned to in Vietnam had to be guarded, he was involved in several small arms skirmishes, he witnessed dead bodies, he experienced great fear of being killed or wounded while on perimeter duty, and his fear was constant due to frequent base attacks); February 2018 Board Hearing Transcript (noting that he experienced anxiety because his base was struck by rocket and mortar attacks daily, and he was afraid of being caught out in the open during a mortar attack).  In this regard, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, White v. Illinois, 502 U.S. 346, 356 (1992) (statements made, for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).

The Veteran's service personnel records confirm that he served in Vietnam and participated in operations against North Vietnam, for which he was awarded the National Defense Service Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal, which further support his assertions.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of the claimed stressful events during his service is established, as it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 1154 (a) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  See, too, Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Accordingly, an in-service injury or incurrence is established.  See Holton, 557 F.3d at 1366.

Finally, as to the third element, that of a nexus between the Veteran's current acquired psychiatric disorder and the in-service stressors, in August 2015, a clinical psychologist, Dr. G. W., opined that the Veteran's mental health condition, to include PTSD, is more likely than not caused by, secondary to, or related to his military service.  The August 2015 examination report, with its opinions, is highly probative, as it represents the informed conclusion of a medical professional supported by a thorough explanation and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  As such, the August 2015 examiner's report and opinion carries significant probative weight in the Board's determination.  See Caluza, 7 Vet. App. at 506 (1995).

The Board notes that there is a PTSD DBQ of record that did not find PTSD diagnostic criteria.  In January 2014, the Veteran received an initial PTSD assessment.  The examiner determined that the Veteran did not have a mental disorder but did note the Veteran required continued psychotherapeutic intervention for stress management and should seek follow-up treatment.  Furthermore, the examiner documented symptoms of anxiety and chronic sleep impairment.

Accordingly, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's credible reports of experiencing stressful events during his active service, in light of the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, and in the absence of any evidence to the contrary, the Board finds that the evidence is at least in equipoise as to whether his current acquired psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303 (a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Diabetes

At his February 2018 hearing, the Veteran's attorney noted that the Veteran had been diagnosed as pre-diabetic and that the Veteran did not want to withdraw the claim because he may become diabetic during the course of the appeal.  The Board notes that since the Veteran's February 2018 hearing, there has been no evidence submitted to show a diagnosis of diabetes and the Veteran has not reported that he has received such diagnosis from any competent health care provider.

As the available medical evidence does not show that the Veteran presently has a diagnosis of diabetes and the Veteran himself has not shown that he is competent to render a diagnosis of such disability, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for diabetes, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As the evidence does not establish a current diagnosis of diabetes, service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for diabetes mellitus is denied.


REMAND

In regards to the Veteran's claim to entitlement to service connection for hypertension, the Board finds that a VA opinion is required as to the likelihood that the Veteran's hypertension is related to exposure to an herbicidal agent such as that used in Agent Orange while serving in Vietnam.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran served in Vietnam during the Vietnam Era and thus is presumed to have been exposed to an herbicidal agent.  See 38 C.F.R. § 3.307 (a) (2017).  Moreover, there is at least an indication that his currently diagnosed hypertension may be related to such exposure.  Specifically, the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C. § 1116 (b) (2012).

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, NAS's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant an opinion.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, although presumptive service connection for hypertension is not available based on herbicidal exposure, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Furthermore, at his February 2018 hearing, the Veteran asserted that, in addition to his hypertension, he believes his sleep issues are related to his PTSD.  It was noted on the record that the Veteran had been prescribed Sertraline to help with his sleep issues.  The Board notes that a review of the available record shows no diagnosis of sleep apnea, but records do show notes related to sleep disturbance.  Accordingly, on remand, the Veteran should be afforded an appropriate examination to obtain an opinion as to whether the Veteran has a current sleep disorder related to his service or secondary to his PTSD.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  At his February 2018 hearing, it was noted the Veteran had received care from the VA Long Beach Healthcare System.  Accordingly, the RO should obtain and add to the Veteran's VBMS file any recent outstanding VA treatment records.

2.  Obtain an examination and opinion for the Veteran's hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension had its clinical onset during active service or is related to any in service disease, event, or injury to include exposure to an herbicidal agent such as that used in Agent Orange.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension disorder was caused by the Veteran's now service connected acquired psychiatric disorder.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was aggravated (i.e., worsened) by the Veteran's now service connected acquired psychiatric disorder.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

3.  Obtain an examination and opinion for the Veteran's claimed sleep condition.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.  Specifically, the examiner should:

(a)  Identify any sleep disorder that is currently manifested.

(b)  For any sleep disorder identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder had its clinical onset during active service or is related to any in service disease, event, or injury.

(b)  For any sleep disorder identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder was caused by the Veteran's now service connected acquired psychiatric disorder.

(c)  For any sleep disorder identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder was aggravated (i.e., worsened) by the Veteran's now service connected acquired psychiatric disorder.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


